Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward.
Ward (US 2007/0248758) teaches growing single walled carbon nanotubes selectively from catalyst that can include nanoparticles of iron-molybdenum (see [0080, 0090. 0127] and claims). 
Ward teaches carbon precursor gases to grow CNTs via CVD process including CO containing oxygen (See [0083] and claims). 
Ward teaches thicknesses of the catalyst at 1-2 nm (see [0087]), rendering obvious this sizing of nanoparticle catalyst in addition to the below reasoning. 
The substrate can be silicon (See [0088] and Examples). 
Regarding claim 9, the feedstock gases can be mixed with argon or nitrogen (See [0083]).  
Ward teaches [0084] factors influencing nanotube growth include catalyst composition, catalyst diameter, catalytic growth efficiency, temperature, CVD run time and choice of reagents including catalyst and feedstock gasses as well as reductants and inert carrier gasses, flow rates, ratios of gasses and mixtures and substrate type and composition [0084]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to adjust the catalyst diameter and other enumerated factors including adding a oxidizing gas dependent on desired diameter and properties if the produced CNTs.  
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Ward specifically teaches selectively producing conductive or semi-conductive CNTs just like the argued instant invention (See Ward claims). 
Rejection maintained.


Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Simard.
Ward does not teach the claimed oxidation agent. 
Simard (US 2009/0214799) teaches oxidizing single walled carbon nanotubes with an oxidizing agent that can include water, and carbon monoxide interchangeably (See claims; particularly claims 34 and 35). Simard also teaches using cerium oxide to release oxygen and produce selective single walled carbon nanotubes (see [0108-0109]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide water, or cerium oxide as an oxidation agent because Simard teaches it is useful and can be used interchangeably with carbon monoxide (CO) as in the primary reference and it aids in producing single walled carbon nanotubes selectively. 




Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive.
Applicant has argued unexpended results due to the fact that they grow semi-conductive CNTs. However, Ward teaches [0084] factors influencing nanotube growth include catalyst composition, catalyst diameter, catalytic growth efficiency, temperature, CVD run time and choice of reagents including catalyst and feedstock gasses as well as reductants and inert carrier gasses, flow rates, ratios of gasses and mixtures and substrate type and composition [0084]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to adjust the catalyst diameter and other enumerated factors including adding a oxidizing gas dependent on desired diameter and properties if the produced CNTs.  
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Ward specifically teaches selectively producing conductive or semi-conductive CNTs just like the argued instant invention (See Ward claims). 
Rejection maintained.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783